                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

BEVERLY JO LITTLE,

                      Plaintiff,

       v.                                                    Civil Action 2:18-cv-1488
                                                             Magistrate Judge Jolson


COMMISSIONER OF SOCIAL
SECURITY,

                      Defendant.

                                   OPINION AND ORDER

       Plaintiff, Beverly Jo Little, filed this action seeking review of a decision of the

Commissioner of Social Security (“Commissioner”) denying her application for Disability

Insurance Benefits (DIB) under Title II. The parties in this matter consented to the Undersigned

pursuant to 28 U.S.C. § 636(c).       (Docs. 12, 14, 15).      For the reasons that follow, the

Commissioner’s nondisability finding is AFFIRMED, and this case is DISMISSED.

  I.   BACKGROUND

            A. Prior Proceedings

       Plaintiff filed an application for Disability Insurance Benefits on March 17, 2015 under

Title II, alleging disability beginning on March 29, 2013. (Doc. 16, Tr. 143–46). Her application

was denied initially and again on reconsideration, and after a hearing held on May 25, 2017 (Doc.

17, Supplemental Transcript 499–534), Administrative Law Judge Jeannine Lesperance (the

“ALJ”) issued an unfavorable decision. (Doc. 16, Tr. 19–32). The Appeals Council denied

Plaintiff’s request for review making the ALJ’s decision the final decision for purposes of judicial

review. (Id., Tr. 8–13).
       Plaintiff filed this action on November 19, 2018 (Doc. 1), and the Commissioner filed the

administrative record and the supplemental administrative record on May 2, 2019 (Docs. 16, 17).

Plaintiff filed a Statement of Specific Errors (Doc. 22), the Commissioner responded (Doc. 24),

and no reply was filed.

            B. The ALJ’s Decision

       The ALJ found that Plaintiff had the following severe impairments: osteoarthritis of the

hips, status post remote total hip replacement surgeries; polysubstance abuse; bipolar disorder; an

anxiety disorder; and major depressive disorder. (Doc. 16, Tr. 23). The ALJ held, however, that

there was no medical opinion of record to indicate the existence of an impairment or combination

of impairments that met or equaled in severity the level of the Listings of Impairments. (Id., Tr.

24).

       As to Plaintiff’s RFC, the ALJ found:

       [T]he claimant had the residual functional capacity to perform medium work, as it
       is defined in 20 CFR 404.1567(c), except that she was able to stoop frequently. She
       could climb ramps and stairs frequently, she could climb ladders, ropes, and
       scaffolds occasionally. She could perform simple, routine, and repetitive tasks in a
       work environment in which changes occur on no more than an occasional basis and
       in which she would interact no more than occasionally with coworkers or the
       general public.

(Id., Tr. 26). After consideration of the evidence, however, the ALJ found that Plaintiff’s

“statements concerning the intensity, persistence and limiting effects of [her] symptoms [were] not

entirely consistent with the medical evidence and the other evidence in the record.” (Id., Tr. 27).

 II.    STANDARD OF REVIEW

       The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.


                                                 2
Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see also 42 U.S.C. § 405(g).

“[S]ubstantial evidence is defined as ‘more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting

Cutlip v. Sec’y of HHS, 25 F.3d 284, 286 (6th Cir. 1994)).

       “After the Appeals Council reviews the ALJ’s decision, the determination of the council

becomes the final decision of the Secretary and is subject to review by this Court.” Olive v.

Comm’r of Soc. Sec., No. 3:06 CV 1597, 2007 WL 5403416, at *2 (N.D. Ohio Sept. 19, 2007)

(citing Abbott v. Sullivan, 905 F.2d 918, 922 (6th Cir. 1990); Mullen v. Bowen, 800 F.2d 535, 538

(6th Cir. 1986) (en banc)). If the Commissioner’s decision is supported by substantial evidence,

it must be affirmed, “even if a reviewing court would decide the matter differently.” Id. (citing 42

U.S.C. § 405(g); Kinsella v. Schweiker, 708 F.2d 1058, 1059–60 (6th Cir. 1983)).

III.    DISCUSSION

       Plaintiff asserts that the ALJ improperly evaluated the opinion evidence of record. (See

generally Doc. 22). More specifically, Plaintiff questions how the ALJ analyzed the opinions of

Dr. Saribalas, her treating physician, and Ms. Frank, her counselor. Relatedly, Plaintiff argues that

a consultative examination was necessary to make an RFC determination.

            A. Dr. Saribalas’s Opinion

       Two related rules govern how the ALJ was required to analyze Dr. Saribalas’s opinion

because he was one of Plaintiff’s treating physicians. See Dixon v. Comm’r of Soc. Sec., No. 3:14-

cv-478, 2016 WL 860695, at *4 (S.D. Ohio Mar. 7, 2016). The first is the “treating physician

rule.” Id. The rule requires an ALJ to “give controlling weight to a treating source’s opinion on


                                                 3
the issue(s) of the nature and severity of the claimant’s impairment(s) if the opinion is well-

supported by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in the case record.” LaRiccia v. Comm’r of Soc.

Sec., 549 F. App’x 377, 384 (6th Cir. 2013) (quoting 20 C.F.R. § 404.1527(c)(2)) (internal

quotation marks omitted).

       Closely associated is “the good reasons rule,” which requires an ALJ always to give “good

reasons . . . for the weight given to the claimant’s treating source opinion.” Dixon, 2016 WL

860695, at *4 (quoting Blakely, 581 F.3d at 406 (alterations in original)); 20 C.F.R.

§ 404.1527(c)(2). In order to meet the “good reasons” standard, the ALJ’s determination “must

be sufficiently specific to make clear to any subsequent reviewers the weight the adjudicator gave

to the treating source’s medical opinion and the reasons for that weight.” Cole, 661 F.3d at 937.

The requirement of reason-giving exists, in part, to let claimants understand the disposition of their

cases, particularly in situations where a claimant knows that his physician has deemed him disabled

and therefore “might be especially bewildered when told by an administrative bureaucracy that

she is not, unless some reason for the agency’s decision is supplied. The requirement also ensures

that the ALJ applies the treating physician rule and permits meaningful review of the ALJ’s

application of the rule.” Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004) (internal

citation and quotation marks omitted). The treating physician rule and the good reasons rule

together create what has been referred to as the “two-step analysis created by the Sixth Circuit.”

Allums v. Comm’r of Soc. Sec., 975 F. Supp. 2d 823, 832 (N.D. Ohio 2013).

       Dr. Saribalas began treating Plaintiff in 2008, and, in September 2015, he completed a

Mental Impairment Questionnaire regarding Plaintiff’s mental condition. (Tr. 391–395). Dr.


                                                  4
Saribalas opined that Plaintiff had several marked mental limitations; would miss more than three

days of work per month; had a Global Assessment of Functioning (GAF) score of 45; and stated

that Plaintiff’s “disability” would last more than 12 months. (Id.). Plaintiff relies on Dr.

Saribalas’s opinion to argue that the ALJ underestimated her mental limitations. (Doc. 22 at 9–

10).

       The ALJ assigned some weight to Dr. Saribalas’s opinion:

       I have given some weight to Dr. Saribalas’s statements; their author had reportedly
       been providing treatment for the claimant ’s psychological problems since 2008,
       and, in his notes, he did note some abnormalities with regard to her mental status.
       (See Exhibit B9F). I also note that Dr. Saribalas provided explanations for some
       of his assertions. Nevertheless, I do not agree with most of his conclusions.
       During the year and a half prior to October of 2014, he saw the claimant only three
       times (see Exhibits BlF, B9F), and the findings that he recorded on those occasions
       do not appear to support the conclusion that the claimant’s impairments imposed
       marked mental limitations that would lead to excessive absenteeism. Furthermore,
       his statements were rendered approximately a year after the claimant ’s date last
       insured, and they contain important internal contradictions: for instance, in
       describing the claimant’s signs and symptoms, he did not mention any problems
       with respect to her ability to focus or remember things, yet he wrote that her
       impairments markedly limited her capacity for concentration and persistence. Dr.
       Saribalas’s opinion also seems to be inconsistent with the other evidence in the
       record. For example, the psychiatrist wrote that the claimant had a very limited
       ability to maintain socially appropriate behavior or adhere to basic standards of
       neatness. But, in describing their clinical observations, her examiners do not seem
       to have noted abnormalities with respect to her grooming or hygiene, and her
       testimony about her activities—such as her participation in horse shows, volunteer
       work at the horse barn, and the frequency with which she shops in stores—does not
       suggest that she has found it especially difficult to behave in a socially appropriate
       manner.

(Tr. 28–29).

       In determining the weight of medical source opinions not entitled to controlling weight, an

ALJ must evaluate the following factors: the length, nature, and extent of treatment relationship;

evidence in support of the opinion; consistency with the record as a whole; and the physician’s
                                                 5
specialization. 20 C.F.R. § 404.1527(c); see Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 514 (6th

Cir. 2010). The ALJ did that here. At base, the ALJ found Dr. Saribalas’s opinion to be of lesser

value because Dr. Saribalas treated Plaintiff infrequently during the relevant time period; his

opined limitations did not match his own evaluations of Plaintiff; and other record evidence

showed that Plaintiff’s limitations were not that marked. For this last point, the ALJ expressly

noted that, although Plaintiff had a dysphoric mood, she was oriented and had no hallucinations,

delusions, or loose associations; average intelligence; good eye contact; and fair insight and

judgment. (Tr. 303, 305, 309). Similarly, Dr. Saribalas’s records fail to show Plaintiff struggling

with concentrating or remembering. Given all of this, the ALJ did not err. She adequately

explained how she evaluated Dr. Saribalas’s opinion, and substantial evidence supports her

conclusion.

              B. Ms. Frank’s Opinion

         Although Defendant seems to apply the treating-physician rule to Ms. Frank’s opinion, the

Court understands Ms. Frank to be a counselor, not a physician. As such, she is not an “acceptable

medical source” pursuant to Social Security Ruling SSR 06-03P; instead she is an “other source.”

See SSR 06-03P (S.S.A.), 2006 SSR LEXIS 4, 2006 WL 23299391; see also Cole v. Astrue, 661

F.3d 931, 939 (6th Cir. 2011). “Other sources” cannot establish the existence of a medically

determinable impairment but “may provide insight into the severity of the impairment and how it

affects the individual’s ability to function. Id. at *2. The ruling notes that “[w]ith the growth of

managed health care in recent years and the emphasis on containing medical costs, medical sources

who are not ‘acceptable medical sources,’ such as nurse practitioners . . . have increasingly


1
 This regulation has been rescinded. It still applies, however, to claims (like this one) filed before March 27, 2017.
20 CFR § 404.1527.
                                                          6
assumed a greater percentage of the treatment and evaluation functions handled primarily by

physicians and psychologists.” Id. at *3. Such opinions are “important and should be evaluated

on key issues such as impairment severity and functional effects, along with the other evidence in

the file.” Id. at *4. Accordingly, the ruling explains that opinions from non-medical sources who

have seen the claimant in their professional capacity should be evaluated by using the applicable

factors, including how long the source has known the individual, how consistent the opinion is

with other evidence, and how well the source explains the opinion. Id. at *4–5. Also relevant is

whether the source has a specialty or area of expertise related to a claimant’s impairment.

McConnal v. Comm’r, No. 1:14-CV-179, 2015 WL 350586, at *9 (S.D. Ohio Jan. 26, 2015), report

and recommendation adopted, No. 1:14-CV-179, 2015 WL 728336 (S.D. Ohio Feb. 19, 2015)

(citing regulations). Finally, the ruling states that

        [a]lthough there is a distinction between what an adjudicator must consider and
        what the adjudicator must explain in the disability determination or decision, the
        adjudicator generally should explain the weight given to opinions from these “other
        sources,” or otherwise ensure that the discussion of the evidence in the
        determination or decision allows a claimant or subsequent reviewer to follow the
        adjudicator’s reasoning, when such opinions may have an effect on the outcome of
        the case.

SSR 06-03P, 2006 WL 2329939 at *6.

        Here, Ms. Frank opined that Plaintiff had several marked mental limitations; would miss

more than three days of work per month; and working a full-time job would exacerbate Plaintiff’s

symptoms and possibly negate any progress to date. (Tr. 399–403). The ALJ analyzed Ms.

Frank’s opinion in this way:

        I have given some weight to Ms. Frank’s opinion. Ms. Frank reported that, on April
        10, 2013, she began to provide treatment for the claimant’s psychological problems,
        and the record confirms that, on that date, she did, in fact, perform a diagnostic
        assessment of the claimant. (See Exhibit B2F). Still, I do not accept Ms. Frank’s

                                                   7
        conclusions. The record does not contain Ms. Frank’s notes about any of her
        subsequent sessions with the claimant prior to the date last insured, though the
        claimant has sometimes told other examiners that Ms. Frank has been counseling
        her. (See Exhibit B4F at 4; Exhibit Bl9F at 55, 83). Moreover, her assertions about
        the claimant’s ability to tolerate the mental demands of full-time work seem to be
        inconsistent with the claimant’s testimony about her ability to live independently,
        to take care of four ferrets, perform volunteer work, and to go shopping every few
        days. In one of her statements, Ms. Frank noted that it had been at least five months
        since the claimant had last used marijuana (see Exhibit Bl 7F at 1), but she did not
        describe the ways in which the claimant’s use of that drug (or of cocaine) had
        affected her mental functioning. Ms. Frank is not an acceptable medical source,
        and her statements about the claimant’s mental functioning are inconsistent with
        the conservative character of the treatment that the claimant seems to have received
        for her psychological problems during most of 2013 and 2014. I did review the
        bulk of the treatment notes, which are generally after the date last insured in 2016
        and 2017 (Bl9F) and note that her findings are generally fairly benign, with some
        transient distractibility but often normal attention and concentration on mental
        status exams. Moreover, Ms. Frank does not cite evidence to support that the stress
        of full time work would cause the claimant to decompensate nor does she explain
        how the deficits noted in her opinions at Bl6F and Bl 7F are consistent with her full
        activities of daily living, caring for her horse and ferrets, shopping, traveling, etc.

        I have given little weight to Ms. Frank’s statement that the claimant had an
        unlimited ability to interact with the public; the claimant’s testimony supports a
        finding that her impairments continued to impose some limitation in that regard.

(Tr. 29).

        The ALJ’s analysis of Ms. Frank’s opinion is thorough and has evidentiary support. Most

critically, the ALJ relied on the record to show that Plaintiff’s reported activities did not align with

Plaintiff’s reported limitations; Plaintiff received relatively conservative treatment during the

relevant time period, and Ms. Frank’s opinion failed to account for the effects of Plaintiff’s drug

use on her mental abilities. At base, the ALJ provided sufficient and acceptable reasons for

discounting Ms. Frank’s opinion. There was no error.




                                                   8
             C. Consultative Examination

         Plaintiff additionally argues that the ALJ should have requested a consultative examination

instead of using her “lay opinion” to craft the RFC. (Doc. 22 at 10). There is no right to a

consultative examination; it is a discretionary choice. See 20 C.F.R. 404.1519a(a) (“If we cannot

get the information we need from your medical sources, we may decide to purchase a consultative

examination.”). Accordingly, this Court reviews the ALJ’s decision whether to develop the record

further for abuse of discretion. Hayes v. Comm’r of Soc. Sec., 357 F. App’x 672, 675 (6th Cir.

2009).

         The Court concludes that the ALJ did not abuse her discretion. As discussed above, the

record contain sufficient evidence to make a disability determination. (See generally Tr. 247–

498). Further, Plaintiff did not request a consultative examination before, during, or after her

hearing. (Tr. 501–534). Additionally, the RFC determination is an issue reserved to the ALJ. 20

C.F.R. § 404.1546(c). And, because a residual functional capacity assessment is not a medical

assessment, the ALJ did not need a doctor’s opinion regarding Plaintiff’s functional limitations

before assessing her residual functional capacity. Instead, the assessment of a claimant’s residual

functional capacity is “based on all the relevant evidence in [the claimant’s] case record,” and not

only on a doctor’s opinion. 20 C.F.R. § 404.1545(a)(1); see Webb v. Comm’r of Soc. Sec., 368

F.3d 629, 633 (6th Cir. 2004) (noting that the ALJ is charged with the responsibility of evaluating

the medical evidence and the claimant’s testimony to form an assessment of the residual functional

capacity). Fundamentally, the ALJ’s decision demonstrates that she considered the entire record

to formulate the RFC, and she did not abuse her discretion by not sua sponte ordering a consultative

examination.


                                                  9
IV.    CONCLUSION

      For the reasons stated, the Commissioner’s nondisability finding is AFFIRMED, and this

case is DISMISSED.

      IT IS SO ORDERED.

Date: October 24, 2019                           /s/ Kimberly A. Jolson
                                                 KIMBERLY A. JOLSON
                                                 UNITED STATES MAGISTRATE JUDGE




                                            10
